     Case 8:19-cv-01913-JLS-DFM Document 24 Filed 12/24/19 Page 1 of 1 Page ID #:56
Jean M. Lawler
Lawler ADR Services, LLC
106 Standard Street
El Segundo, CA 90245
310-683-4332




Ruben Paul Gonzales,
                                                               8:19-cv-01913-JLS (DFMx)



Paul D. Selman Family Dentistry, et al.,




                                           December 20, 2019




                                December 20, 2019




       December 23, 2019

                                                                     Jean M. Lawler
